Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response of 03/07/22 has been entered.  The examiner will address applicant's remarks at the end of this office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 28, the claim depends from itself which is not proper and renders the claim scope indefinite.  The scope cannot be ascertained without knowing the proper dependency for claim 28.  Also, the applicant recites “non-significant interactions”.  This language is indefinite because it is not clear what kinds of interactions are non-significant as opposed to those interactions that are significant.  One person may find an interaction insignificant while another may not find that same interaction to be significant so absent a way to quantify what is claimed, the language is subjective and is amendable to different interpretations.  This renders the claim indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system, a non-transitory computer readable medium, and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of visualizing the relationship between individuals or entities (nodes represent the entities), which is a certain method of organizing human activities in the form of a social activity.    
Using claim 14 as a representative example that is applicable to claims 1 and 21 due to the claims reciting similar language, the abstract idea is defined by the claimed elements of:
tracking connections between a plurality of entities in a workspace, the connections being indicative of communication between the plurality of entities; 
tracking characteristics of the connections between the plurality of entities in the electronic workspace; 
storing the tracked connections and tracked characteristics; 
calculating connection strength between connected entities based on the tracked characteristics; 
rendering a first visualization of the plurality of entities; -5-Application No.: 17/243,742 Attorney Docket No.: 15326.0028-00000 
rendering a second visualization of the tracked connections between the plurality of entities in response to a second threshold condition being met, wherein the second threshold condition includes at least one of exceeding a predetermined number of interactions between two entities of the plurality of entities within a predetermined time period or when a specific entity is specified for tracking; 
rendering, concurrently with the first visualization and the second visualization, a third visualization of the tracked connections between the plurality of entities in response to a third threshold condition being met, in order to enable a comparison between the second visualization and the third visualization; and 
rendering, concurrently with the first visualization, the second visualization, and the third visualization, a fourth visualization of at least one of the tracked characteristics of the connections, wherein the fourth visualization is reflective of the calculated connection strength

The above limitations are reciting a certain method of organizing human activities type of abstract idea that are reciting steps taken to determine the strength of connections (strength of a relationship) between users/individuals so that the connection strength can be visualized.  As is stated in the specification in paragraph 148, the connection between nodes represents an interaction or relationship between the nodes and represents the interactions and relationships between users/people.  The nodes and the connections between the nodes represent people and the interaction and engagement between the people using the nodes (via communications).  This type of concept falls into the category of being a certain method of organizing human activities that is managing relationships between people and is a social activity.  Determining the strength of relationships between people is a concept that has been done by humans before the invention of computers and is a concept that very reasonable falls into the category of being a certain method of organizing human activities per the 2019 PEG.  Absent the recitation to computers and memory or having electronic communications, the steps recited in the claims can be performed by people manually with pen and paper (to visually represent the claimed visualizations).
For claim 14, the additional elements of the claim are the recitation to the non-transitory computer readable medium with instructions, the recitation to the connections and workspace being “electronic”, and the recitation to the memory.  Claim 1 recites at least one processor that is configured to perform the steps that define the abstract idea.   “electronic”, and the recitation to the memory.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to a field of use limitation describing the communications as being “electronic” and the use of a computing device (a processor and memory) that is being used as a tool to execute the abstract idea, see MPEP 2106.05(f) and 2106.05(h). The claim is simply instructing one to practice the abstract idea using computers that include a processor and memory.  The description of the communications and the workspace as being electronic does nothing more than instruct one to use the abstract idea in the digital realm using computers.  The additional elements do not amount to more than a mere instruction to implement the abstract idea on a computer connected.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing device with a processor and memory to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f) and 2106.05(h).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  

For claims 3, 16, reciting that the entity is represented by a photo or an icon or a graphic, etc., is reciting more about the abstract idea of the claims.  This is not introducing any further additional elements that would render the claims eligible.  The claim is just reciting information per se that represents an entity, such as alphanumeric characters or a photo or an icon or a graphic.  This just serves to further define the claimed abstract idea.
For claims 4, 5, 8, 19, the applicant is reciting more about the claimed abstract idea in terms of claiming the calculating of the connection strength for a time period that is adjustable or that the calculation connection is based on more than one characteristic.  This is part of the abstract idea of the claims.
For claims 6, 17, the claimed teams assignments, text messages, voice massages, etc. are all elements that fall into the abstract idea of the claim and are not additional elements that provide eligibility.  
For claims 7, 18, the claimed characteristics are part of the abstract idea of the claim.  Reciting specific characteristics results in claiming more about the abstract idea.  

For claims 10, 11, reciting that the entities are a single individual or a group of individuals is a recitation directed to the abstract idea in terms of intended use of the invention because the individuals or group of individuals are not part of the system, they are people.  This is not an additional element that contributes in some way to the eligibility of the claims.
For claims 12, 13, 20, reciting that the connection strength includes scoring or the use of a weight are element(s) that are part of the abstract idea.  The calculation of the connection strength and the recitation to it including scoring or a weight is not reciting additional elements that are not part of the abstract idea.
	For claims 23, 24, reciting that the visualization is rendered only when interactions between the entities exceeds the predetermined number or reciting that the connections are tracked during a time duration only, between entities in the same geographic region only, or between entities associated with the same task only is a further embellishment of the same abstract idea that was found for claim 1.  Further specifying the threshold condition is just defining more about the abstract idea of the claim because the threshold condition and its use is considered to be part of the abstract idea.  Claiming the conditions under which the tracking occurs is also part of the abstract idea.  The processor of claim 23 has been treated in the same manner as set forth for claim 1.

For claim 27, the applicant is reciting more about the same abstract idea of claim 1.  Reciting the conditions being different is part of the abstract idea because the conditions and using the conditions to determine if the threshold has been met or exceeded is part of the abstract idea of the claims.  Nothing additional is claimed by way of additional elements that has not already been addressed for claim 1.
For claim 28, even though the claim dependency is not clear (see 112b rejection), the claim is reciting that the condition types are messages (includes all forms of messages), emails and non-significant interactions.  These elements are reciting more about the abstract idea of claim 1 (assuming the claim is supposed to depend from claim 1).    Nothing additional is claimed by way of additional elements that has not already been addressed for claim 1.
For claim 29, reciting that the 2nd visualization and the 3rd visualization reflect connections at different times is a further embellishment of the abstract idea of claim 1.  This is reciting nothing more the abstract idea.


Response to arguments
The traversal of the 35 USC 101 rejection is not persuasive.  On pages 12-13 of the reply the applicant argues that the examiner is ignoring the claim language by misquoting the claims to make the 101 rejection.  The applicant alleges that the examiner is ignoring the limitation reciting that the connections are electronic.  In reply the examiner notes that all of the claimed limitations have been fully considered in the eligibility analysis and the fact that the connections are electronic is something that was addressed at the 2nd prong of the eligibility analysis.  The argument that the “electronic” nature of the connections has been ignored is not persuasive because the element was addressed as an additional element at the 2nd prong and step 2B.  
On page 13 the applicant alleges that the claims are providing multiple technological solutions to the challenging problem of visualization of information and “may result” in a dynamic system for generating a network map of connection strengths.  This allegation is not persuasive.  The applicant is doing nothing more than to generally allege that the claims are providing technological solutions to visualizing information when the claims only recite the visualization of the information in a broad and generic sense.  Also, if the applicant believes that the claims contain a plurality of technological solutions to some kind of technological problem, an explanation of what the problem is and how it is being solved by the claims would have been helpful.  Absent further explanation from the applicant the allegation on page 13 is not persuasive.  Additionally, arguing that the claims are improving the field of visualizing information is not persuasive when the claims only recite first, second, and thirds visualizations in a broad 
On pages 13-14 the applicant argues that the claims providing for visualization of information in an electronic workplace that “may” assist management and administration of the workplace/workspace.  In support of this argument the applicant simply repeats what is claimed by repeating the claim language.  This is a general allegation that is not persuasive.  The fact that the claims are reciting the visualization of information that could be used to assist management is not anything that makes the claims eligible.  This is arguing an intended use limitation of how the applicant would like the information to be used to manage a workspace.  This is not providing for any improvement to technology that would render the claims as eligible.  The applicant is only generally alleging that the claims are eligible by cutting and pasting the claim lanague and arguing that the information is useful to management.  This is not persuasive.
On pages 15-16 the applicant argues that the claims are not reciting a certain method of organizing human activities.  The applicant argues that the claims are not a social activity and do not amount to managing the relationships between people.  This is not persuasive to the examiner.  The claims are reciting the tracking of connections between people and measuring connection strength with visualization of information.  This is a social activity as addressed by the examiner in the 101 rejection of record and is a process that is directed to managing and determining connection strengths and relationships between people.  The argument that the claims do not recite an abstract idea per the 2019 PEG at step 2A is not persuasive.

On page 17, the applicant argues that the claims are necessarily rooted in computer technology that improves existing mechanisms for visualization of information.  This is not persuasive.  The data that is being displayed by the broadly claimed visualization does not result in an improvement to displaying data or to visualization of data.  The claims are not providing for any specific manner of displaying data that is linked to some kind of technical or technological problem. The applicant is essentially arguing that the kind of data that is displayed to a user makes the claims eligible by virtue of the visualization step alone, because the data is useful to a manager who is reviewing the information.  Absent the recitation to electronic connections and a processor and memory with non-transitory computer readable medium, the claimed steps can be done by people.  The claims are not improving upon technology such as by providing a specific structured DUI paired with prescribed functionality directly related to the GUI structure that is addressing and solving a specifically identified problem in the prior art (TRADING TECHNOLOGIES INTERNATIONAL, INC., Plaintiff-Appellee v. CQG, INC., CQG, LLC, FKA CQGT, LLC,  (2016-1616)).  All that is claimed is visualization of certain data in a broad and non-limiting manner.  This does not provide for an improvement to the GUI art or to the field of data display (data visualization).
Applicant argues the Core Wireless decision on page 18.  This is not persuasive because no nexus has been shown between the pending claims and those of the Core while the one or more applications are in an unlaunched state”.  No reasonable nexus can be made between claiming the visualization of information in the claims and that of the specific functionality claimed in Core Wireless.  The argument is not persuasive.
The argument that the claims improve traditional user interfaces by rendering s visualization of certain information based on threshold conditions does not result in any structure of functionality to an interface that makes the claims eligible.  As stated previously, the applicant is essentially arguing that the kind of data that is displayed to a user makes the claims eligible by virtue of the visualization step alone. This is not persuasive and is not improving technology as has been argued.  As for the applicant arguing that the specification in paragraph 180 teaches a technical improvement, paragraph 180 makes no such assertion.  Paragraph 180 reads as follows:
[180] In some embodiments, the threshold condition may be adjustable or customized. For example, the at least one processor may enable a user (e.g., by providing a user interface) to input or configure the threshold condition. The threshold condition may be configured before, after, or concurrently with the interactions occurring between the plurality of entities in the 52Attorney Docket No. 15326.0028-00000electronic workspace. In some embodiments, the at least one processor may render a plurality of visualizations of the tracked electronic connections under a plurality of different threshold conditions or generated at a plurality of different timestamps, in which the plurality of visualizations may be compared for trend analysis. 

The arguments are therefore not persuasive for the above reasons.
	
On pages 19-22 the applicant argues the 2nd prong of the PEG.  The applicant argues on page 21 that the claims are providing for integration into a practical application because the claims improve the functioning of a computer due to the claimed 
The applicant also argues the tracking of the connections that are indicative of connection strength, tracking the characteristics, etc., and the applicant repeats the claimed subject matter on pages 21-22.   On page 22 the applicant argues that the visualization of the information for a user allows the user to comprehend the dynamics and trends occurring between the entities (the entities are people).  As addressed previously, the fact that the information to be displayed (visualized) is useful to a manager does not render the claims eligible.  The applicant is reciting that 4 pieces of information are displayed (visualized) to a user concurrently so that the user can read and process the information to understand workspace dynamics. This amounts to nothing more than arguing that the information provided by the visualization is useful to a human being.  This is not persuasive to overcome the 101 rejection because the claimed visualization of the information is part of the abstract idea and is not providing for an improvement to the GUI art or interface art as the applicant has alleged numerous times in the remarks.
On pages 23-25 the applicant argues that the claims provide significantly more than the alleged abstract idea.  The applicant argues that the claims reciting a specific and discrete process that does not preempt all ways to perform the alleged abstract idea.  The applicant again argues that the claims improve technology and alleges that the claims do not recite well understood activities.  This is not persuasive.  
buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014), the court stated that "abstract ideas, no matter how groundbreaking, innovative, or even brilliant, are outside what the statute means by "new and useful process, machine, manufacture, or composition of matter", and reference is made to Myriad by the court for this position.  Also stated in buySAFE is "In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303. The Court in Mayo rejected the contention that the very narrow scope of the natural law at issue was a reason to find patent eligibility, explaining the point with reference to both natural laws and one kind of abstract idea, namely, mathematical concepts.”.  Therefore, arguing that the claims provide for a specific and discrete implementation is not persuasive and is not the correct way to judge claim eligibility via the 2019 PEG.
Applicant argues that the system allows for tracking of connections and tracking of characteristics, etc., and the applicant again repeats a cut and paste of the claim language itself yet again.  This is not persuasive.  The applicant is simply repeating the claimed invention and alleging that the claims improve technology.  The argued steps that the applicant argues are those elements that define the abstract idea of the claim 
With respect to the allegation that the claimed invention is not well understood, routine, or conventional, this is not the standard by which claim eligibility is assessed when the issue at hand is mere computer implementation of the abstract idea.  An examiner does not need to prove that a claimed invention is well understood, routine, and conventional in a given art field because that would be imposing a prior art test on the claims for eligibility.  When an element is found to be an insignificant extra solution activity at the 2nd prong, the PEG requires an examiner to reassess that activity for its well understood, routine, and conventional nature.  Examiners are prohibited from considering WURC at step 2A or at the 2nd prong, and because nothing claimed was found to be an insignificant extra solution activity at the 2nd prong, the issue of whether or not the claimed invention is well understood, routine, and convention is not relevant to the situation at hand.  When the issue at hand is one of mere computer implementation and using a computer as a tool to execute an abstract idea, the issue of whether or not the steps that define the abstract idea are well understood does not come up and is not relevant to the eligibility inquiry.
For the above reasons the traversal of the 101 rejection is not persuasive and the rejection has been maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/DENNIS W RUHL/           Primary Examiner, Art Unit 3687